
	
		II
		112th CONGRESS
		1st Session
		S. 1646
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2011
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To repeal the Zimbabwe Democracy and Economic Recovery
		  Act of 2001. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Zimbabwe Sanctions Repeal Act of
			 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)Robert Mugabe,
			 President of Zimbabwe and leader of the Zimbabwe African National
			 Union-Patriotic Front, has ruled Zimbabwe for 31 years.
			(2)During President
			 Mugabe’s regime, Zimbabwe has gone from being the bread basket of
			 Africa to the world’s fastest shrinking economy.
			(3)In 2000, the
			 Government of Zimbabwe initiated a farmland redistribution program, designed to
			 reallocate foreign commercial farmland to poor and middle-class citizens of
			 Zimbabwe.
			(4)The farmland
			 redistribution program—
				(A)led to the
			 confiscation of industrial, fertile, and previously settled lands, and mass
			 chaos;
				(B)undermined the
			 Constitution of Zimbabwe; and
				(C)caused more than
			 400,000 farmers to lose their homes and livelihoods.
				(5)In 2005,
			 President Mugabe implemented a project known as Operation Murambatsvina,
			 translated into English as Operation Clean Out the Filth.
			(6)Under Operation
			 Clean Out the Filth, the Mugabe regime bulldozed and destroyed thousands of
			 homes and businesses, leading to an estimated 700,000 internally displaced
			 persons, of whom 569,685 are still displaced.
			(7)The majority of
			 the people of Zimbabwe live on less than $1 per day.
			(8)The 95 percent
			 unemployment rate in Zimbabwe has forced an estimated 3,000,000 of the people
			 of Zimbabwe, representing 25 percent of the overall population, to migrate to
			 neighboring countries.
			(9)All of these
			 actions by President Mugabe’s regime have caused significant and persistent
			 economic hardships in Zimbabwe.
			(10)On March 29,
			 2008, a presidential election was held between President Mugabe and Morgan
			 Tsvangirai, the leader of the opposition party, the Movement for Democratic
			 Change.
			(11)Of the votes
			 cast in the presidential election—
				(A)Tsvangirai
			 received 47.9 percent;
				(B)President Mugabe
			 received 43.2 percent; and
				(C)Simba Mankoni, of
			 the Mavambo Kusile Dawn Party, received 8.3 percent.
				(12)Because
			 Tsvangirai failed to achieve 50 percent of the votes needed to win outright, a
			 run-off was scheduled for June 27, 2008.
			(13)President
			 Mugabe—
				(A)declared that he
			 would not relinquish power regardless of the election outcome;
				(B)directed a
			 crackdown on opposition parties; and
				(C)stated,
			 Only God, who appointed me, will remove me..
				(14)As many as 400
			 members and supporters of the Movement for Democratic Change were killed during
			 the run-off campaign period.
			(15)Tsvangirai
			 dropped out of the run-off race, and took refuge in the Embassy of the
			 Netherlands, stating that he could not ask people to vote when that vote
			 could cost them their lives.
			(16)The violence
			 surrounding this unfair election came to the world’s attention and specifically
			 to that of the Southern African Development Community, compromised of 15
			 southern African countries, and the United States.
			(17)Pressure from
			 the Southern African Development Community and the United States led to the
			 creation of a power-sharing agreement between Mugabe’s Zimbabwe African
			 National Union-Patriotic Front and Tsvangirai and Mutambara’s respective wings
			 of the Movement for Democratic Change Party. This agreement, which is known as
			 the Global Political Agreement, became effective on September 15, 2008.
			(18)The Parliament
			 of Zimbabwe amended the Constitution of Zimbabwe to allow for the creation of
			 the power-sharing government.
			(19)While Mugabe
			 retained the office of President, Tsvangirai was sworn in as the Prime Minister
			 of Zimbabwe on February 11, 2009, and Tendai Biti was appointed Minister of
			 Finance by Prime Minister Tsvangirai.
			(20)Since the
			 appointment of Biti as Minister of Finance, the economy of Zimbabwe has seen
			 remarkable recovery in a short period of time. Minister Biti dollarized the
			 Zimbabwean economy to combat inflation. By using stable foreign currencies, the
			 2008 annual inflation rate of 15,000,000,000 percent was reduced to the current
			 2011 rate of 2.5 percent.
			(21)During Biti’s
			 tenure as Minister of Finance, the real gross domestic product (GDP) of
			 Zimbabwe has also improved. In 2008, the real GDP in Zimbabwe was contracting
			 at a rate of negative 14.4 percent. Current projections estimate that the real
			 GDP in Zimbabwe will increase by 9.3 percent during 2011.
			(22)The salaries of
			 government employees have also been reissued, allowing those employed in basic
			 government services like medicine, education, and transportation to return to
			 work.
			(23)The overall
			 economy and well-being of the citizens of Zimbabwe have made tremendous
			 advances since Tsvangirai and the Movement for Democratic Change gained
			 power-sharing authority in the Government of Zimbabwe.
			(24)The Zimbabwe
			 Democracy and Economic Recovery Act of 2001 (Public Law 107–99; 22 U.S.C. 2151
			 note), which was enacted into law in 2001, imposed sanctions on the Mugabe
			 regime and members of the Zimbabwe African National Union-Patriotic
			 Front.
			(25)Section 4(c) of
			 the Zimbabwe Democracy and Economic Recovery Act of 2001 specifically directs
			 the United States Executive Director to each international financial
			 institution to oppose and vote against—
				(A)any extension by
			 the institution of any loan, credit, or guarantee to the Government of
			 Zimbabwe; or
				(B)any cancellation
			 or reduction of indebtedness owed by the Government of Zim­bab­we to the United
			 States or any international financial institution.
				(26)Repealing the
			 sanctions imposed under the Zimbabwe Democracy and Economic Recovery Act of
			 2001 that burden the power-sharing government in Zimbabwe is necessary—
				(A)to fully restore
			 the economy of Zimbabwe; and
				(B)to assist
			 Zimbabwe in transitioning to democracy.
				3.Repeal of
			 Zimbabwe Democracy and Economic Recovery Act of 2001The Zimbabwe Democracy and Economic Recovery
			 Act of 2001 (Public Law 107–99; 22 U.S.C. 2151 note) is repealed.
		
